DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (3815178) in view of Jividen et al (4087316).
Goldman teaches an apparatus for processing fibers of fibrous material (Figures), comprising:
a device for cleaning the fibrous material to separate fibers from other material in the fibrous material (at Detail 22); and
	a mechanism for pre-treating the fibers comprising a mechanical shearing device (Figures 13, 14).  While Goldman essentially teaches the invention as detailed, it fails to specifically teach the combination of a mechanical shearing device and a chemical separation device.  Jividen, however, teaches that it is well known to utilize both mechanical shearing and chemical separation (Column 9, line 5 - Column 10, line 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the pre-treatment mechanism of Jividen in the apparatus of Goldman, so as to better process the fibers. 
	In regards to the mechanical shearing device being configured to shear the fibers to decorticate bast fibers of the fibers form core tissue fibers of the fibers, the structure of Goldman teaches “pulling or tearing action… so that clumps are thoroughly pulled apart or chopped up”.  While the device of Goldman does not specifically teach processing bast fibers, this is considered intended use, and Goldman is capable of processing bast fibers.  Further, if the bast material were fed to the device of Figures 13 and 14, the pulling or tearing action, as well as the pulling apart and chopping would shear as required.
In regards to Claim 2, while Jividen does not show the type of mechanical device utilized, Goldman teaches in Figure 14 that it is known to utilize mechanical devices having a combing device (Column 19, lines 44-47).
In regards to Claim 3, combing devices are used to separate fibers.  That is their use.
In regards to Claim 7, Jividen teaches washing the fibrous material (Column 10, lines 43-44), which would be part of the process as described for Claim 1 above.
In regards to Claim 8, whether drying is specifically taught or not, at some point, the fibers will be handled after washing and a degree of drying will occur.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedegaertner (8336170) in view of Goldman (3815178) and Jividen et al (4087316).
In regards to Claim 4, Wedegaertner teaches an apparatus for processing fibers of fibrous material (Figures; Abstract), comprising:
	a device (Detail 100) for cleaning the fibrous material to separate fibers from other materials in the fibrous material, the device comprising a tumbler (Detail 102) configured to rotate to tumble the fibrous material.  While Wedegaertner essentially teaches the invention as detailed, it fails to specifically teach fiber pre-treatment.  Goldman, however, teaches that it is well known to provide a mechanical shearing device (Figures 13, 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pretreated the fibers, so as to more thoroughly separate the fibers, improving the final resultant product.  The ordinarily skilled artisan, presented with the teachings of Goldman, would understand to pre-treat as taught so as to improve the fiber quality.
In regards to the mechanical shearing device being configured to shear the fibers to decorticate bast fibers of the fibers form core tissue fibers of the fibers, the structure of Goldman teaches “pulling or tearing action… so that clumps are thoroughly pulled apart or chopped up”.  While the device of Goldman does not specifically teach processing bast fibers, this is considered intended use, and Goldman is capable of processing bast fibers.  Further, if the bast material were fed to the device of Figures 13 and 14, the pulling or tearing action, as well as the pulling apart and chopping would shear as required.
	While the combination of Wedegaertner and Goldman essentially teaches the invention as detailed, it fails to specifically teach the combination of a mechanical shearing device and a chemical separation device.  Jividen, however, teaches that it is well known to utilize chemical separation in combination with mechanical treatment (Column 9, line 5 - Column 10, line 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the pre-treatment mechanism of Jividen in the apparatus of the combination, so as to better process the fibers.
	In regards to a fan being coupled to the tumbler, Wedegaertner teaches an air flow (Column 7, lines 3-8) which would obviously be provided by a fan or other similar air flow creating device.  Applicant provides no criticality as to why the device must specifically be a fan, and the ordinarily skilled artisan, presented with the teachings of Wedegaertner, would obviously know how to create the air flow using a fan.
In regards to Claim 5, Wedegaertner teaches an apparatus for processing fibers of fibrous material (Figures; Abstract), comprising:
	a device (Detail 100) for cleaning the fibrous material to separate fibers from other materials in the fibrous material, the device comprising a tumbler (Detail 102) configured to rotate to tumble the fibrous material.  While Wedegaertner essentially teaches the invention as detailed, it fails to specifically teach fiber pre-treatment.  Goldman, however, teaches that it is well known to provide a mechanical shearing device (Figures 13, 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pretreated the fibers, so as to more thoroughly separate the fibers, improving the final resultant product.  The ordinarily skilled artisan, presented with the teachings of Goldman, would understand to pre-treat as taught so as to improve the fiber quality.
In regards to the mechanical shearing device being configured to shear the fibers to decorticate bast fibers of the fibers form core tissue fibers of the fibers, the structure of Goldman teaches “pulling or tearing action… so that clumps are thoroughly pulled apart or chopped up”.  While the device of Goldman does not specifically teach processing bast fibers, this is considered intended use, and Goldman is capable of processing bast fibers.  Further, if the bast material were fed to the device of Figures 13 and 14, the pulling or tearing action, as well as the pulling apart and chopping would shear as required.
	While the combination of Wedegaertner and Goldman essentially teaches the invention as detailed, it fails to specifically teach the combination of a mechanical shearing device and a chemical separation device.  Jividen, however, teaches that it is well known to utilize chemical separation in combination with mechanical treatment (Column 9, line 5 - Column 10, line 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the pre-treatment mechanism of Jividen in the apparatus of the combination, so as to better process the fibers.
	In regards to a fan being coupled to the tumbler, Wedegaertner teaches an air flow to be directed through the tumbler to separate the fibers form the other materials int eh fibrous material while the tumbler is rotating (Column 7, lines 3-8) which would obviously be provided by a fan or other similar air flow creating device.  Applicant provides no criticality as to why the device must specifically be a fan, and the ordinarily skilled artisan, presented with the teachings of Wedegaertner, would obviously know how to create the air flow using a fan. 
In regards to Claim 6, Wedegaertner teaches an apparatus for processing fibers of fibrous material (Figures; Abstract), comprising:
	a device (Detail 100) for cleaning the fibrous material to separate fibers from other materials in the fibrous material, the device comprising a tumbler (Detail 102) configured to rotate to tumble the fibrous material.  While Wedegaertner essentially teaches the invention as detailed, it fails to specifically teach fiber pre-treatment.  Goldman, however, teaches that it is well known to provide a mechanical shearing device (Figures 13, 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pretreated the fibers, so as to more thoroughly separate the fibers, improving the final resultant product.  The ordinarily skilled artisan, presented with the teachings of Goldman, would understand to pre-treat as taught so as to improve the fiber quality.
In regards to the mechanical shearing device being configured to shear the fibers to decorticate bast fibers of the fibers form core tissue fibers of the fibers, the structure of Goldman teaches “pulling or tearing action… so that clumps are thoroughly pulled apart or chopped up”.  While the device of Goldman does not specifically teach processing bast fibers, this is considered intended use, and Goldman is capable of processing bast fibers.  Further, if the bast material were fed to the device of Figures 13 and 14, the pulling or tearing action, as well as the pulling apart and chopping would shear as required.
	While the combination of Wedegaertner and Goldman essentially teaches the invention as detailed, it fails to specifically teach the combination of a mechanical shearing device and a chemical separation device.  Jividen, however, teaches that it is well known to utilize chemical separation in combination with mechanical treatment (Column 9, line 5 - Column 10, line 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the pre-treatment mechanism of Jividen in the apparatus of the combination, so as to better process the fibers.
	In regards to a fan being coupled to the tumbler, Wedegaertner teaches an air flow to be directed through the tumbler to separate the fibers form the other materials int eh fibrous material while the tumbler is rotating for a period of time (Column 7, lines 3-8) which would obviously be provided by a fan or other similar air flow creating device.  Applicant provides no criticality as to why the device must specifically be a fan, and the ordinarily skilled artisan, presented with the teachings of Wedegaertner, would obviously know how to create the air flow using a fan. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (3815178) in view of Jividen et al (4087316) as applied to claim 1 above, and further in view of Wedegaertner (8336170).
While the combination of Goldman in view of Jividen essentially teaches the invention as detailed above, it fails to specifically teach that the device for cleaning comprises a tumbler.  Wedegaertner, however, teaches that it is well known to provide a tumbling action by means of a device to aid in cleaning fibrous material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a tumbling action by a device, so as to thoroughly agitate the fibers for better cleaning.  The goal of Detail 22 of Goldman is to clean and tumble the fibers.  Wedegaertner teaches a different type of tumbling that includes rotation, and would have been obvious to use to the ordinarily skilled artisan.
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Goldman does not teach mechanical shearing configured to shear the fibers to decorticate bast fibers of the fibers from core tissue fibers of the fibers.  In regards to Goldman, Applicant furthers that Goldman teaches upper and lower rolls configured to pull or tear clumps of linter stock.  The position of Examiner is that the processing of bast fibers is intended use.  Further, the use of the term tear would indicate a breaking or shearing is occurring.  If bast fibers were processed, a shearing would occur, which would separate the bast fibers form the core tissue.  The gaps and directions of rotation of the rollers would not allow the bast fibers to pass without being broken and separated.
Allowable Subject Matter
Claims 9 and 10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 9 and its dependent claim are found to be allowable because the prior art of record neither teaches nor reasonably suggests the recitations found therein, including both a mechanical shearing device, and a device for shearing the core tissue fibers.  Since the apparatus of Goldman is not intended to process bast fiber, there is no reasonable answer as to why a device for shearing the core tissue fibers would be present or obvious to add since cotton fibers would not require such a second shearing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732